EMPLOYMENT AGREEMENT


BETWEEN


EARTHSHELL CORPORATION


AND


RICHARD DIPASQUALE

    This Employment Agreement (the “Agreement”) is entered into as of April 15,
2000 (the “Effective Date”) by and between EarthShell Corporation, a Delaware
corporation with its principal office located in Baltimore, Maryland (the
“Company”), and Richard DiPasquale, an individual (“Employee”).


AGREEMENT

    1.    Services Provided to the Company.

        (a)    Position and Duties. As of the Effective Date, Employee shall be
employed as Chief Technology Officer of the Company and will have the general
responsibility for all commercialization and technology development activities
of the Company and its joint venture partners and licensees, the management of
the technical services agreement with E. Khashoggi Industries, LLC and its
affiliated companies, and oversight responsibility for the Company's technical
resources and operations, including the procurement, development, improvement
and installation of commercial equipment at the Company's or its joint
venturers' or licensees' operating sites in accordance with agreements,
specifications, parameters and efficiencies demonstrated and documented by
prototype line operation. Within the parameters of the approved budgets,
Employee will maintain a qualified staff to complete these responsibilities in
order to meet the goals and timelines established by the Company and under the
Chief Executive Officer of the Company.

        (b)    Reporting Responsibilities. Employee will report to the Chief
Executive Officer of the Company and shall oversee the Company's weekly
technical staff meetings. Employee shall keep the Chief Executive Officer
apprised on a weekly basis as to Employee's progress in achieving the goals and
objectives set forth in any budgets, milestones or business plans established by
the Company.

        (c)    Time Commitment. During the term of this Agreement, Employee
shall devote substantially all of his regular working hours to the business and
welfare of the Company and its subsidiaries, and he shall be required to expend
such additional time as is reasonably required to successfully discharge his
duties and responsibilities. Employee shall be considered an exempt employee for
employment law purposes.

    2.    Compensation to Employee.

        (a)    Base Salary. Employee shall receive a base salary in the amount
of $250,000 per annum, commencing April 15, 2000.

        (b)    Stock Options. In addition to the foregoing compensation, subject
to satisfaction of the conditions set forth below or as modified by mutual
agreement by the parties and provided that Employee is employed by the Company
as of the vesting date for each respective option grant:

            (i)    Pursuant to the Consulting Agreement that was entered into
between Employee and the Company, effective January 1, 2000, the Company has
granted to Employee options to acquire the following number of shares of the
Company’s newly issued common stock, which options are exercisable at an
exercise price of $4.00 per share during the one-year period commencing
January 1, 2001 and ending January 5, 2002, subject to satisfaction of the
modified conditions set forth below (which modified conditions are subject to
the ratification by the Company’s Stock Option Committee):

                (A)    Employee has been granted an option to purchase 30,000
shares of the Company's common stock that shall vest if, and only if, as of May
1, 2000, the initial equipment line installed at the Sweetheart Facility has
been operating with all 16 presses for a continuous 72 hour period at an overall
efficiency rate of greater than 50% and Sweetheart Cup Company has agreed to a
defined set of conditions to assume full responsibility for plate operations and
economics.

                (B)    Employee has been granted an option to purchase an
additional 40,000 shares of the Company’s common stock that shall vest if, and
only if, as of June 30, 2000, the initial equipment line installed at the
Sweetheart Facility has been operating for a continuous 14 day period at an
overall efficiency rate of greater than 80%, all three equipment lines have been
operating with all 16 presses for a continuous 72 hour period at an overall
efficiency rate of greater than 10% for each line, and Sweetheart Cup Company
has assumed full responsibility for the operation and economics of at least one
line as defined above.

            (ii)    Effective June 30, 2000, the Company shall grant to Employee
options to purchase up to an 50,000 shares of the Company’s newly-issued common
stock at an exercise price equal to the fair market value of the Company’s
common stock on June 30, 2000, as determined pursuant to a pricing formula to be
decided by the Stock Option Committee and applied generally to option grants by
the Company to its employees, which options shall be exercisable over a
nine-year term commencing January 1, 2001, subject to earlier termination upon
termination of Employee’s employment with the Company in accordance with the
terms and conditions of the Company’s standard option agreement, and subject
further to satisfaction of the following conditions (which conditions are
subject to ratification by the Stock Option Committee):

                (A)    Employee shall be granted an option to purchase 10,000
shares of the Company’s common stock that shall vest if, and only if, as of June
30, 2000, the initial equipment line installed to produce EarthShell bowls has
been operated for a continuous 24 hour period at an overall efficiency rate of
greater than 80% or economic model efficiencies, raw material costs, quality and
labor have been demonstrated pursuant to the standards attached hereto or
subsequently established by the Executive Committee of the Company’s Board of
Directors.

                (B)    Employee shall be granted an option to purchase 10,000
shares of the Company’s common stock that shall vest if, and only if, as of
August 1, 2000, the initial equipment line installed to produce EarthShell
plates has been operated for a continuous 24 hour period at an overall
efficiency rate of greater than 80% or economic model efficiencies, raw material
costs, quality and labor have been demonstrated pursuant to the standards
attached hereto or subsequently established by the Executive Committee.

                (C)    Employee shall be granted an option to purchase 10,000
shares of the Company’s common stock that shall vest if, and only if, as of
August 30, 2000, the initial equipment line installed to produce EarthShell cups
has been operated for a continuous 24 hour period at an overall efficiency rate
of greater than 80% or economic model efficiencies, raw material costs, quality
and labor have been demonstrated pursuant to the standards attached hereto or
subsequently established by the Executive Committee.

                (D)    Employee shall be granted an option to purchase 10,000
shares of the Company’s common stock that shall vest if, and only if, as of
September 30, 2000, the initial equipment line installed to produce EarthShell
products in Europe has been operated for a continuous 24 hour period at an
overall efficiency rate of greater than 80% or economic model efficiencies, raw
material costs, quality and labor have been demonstrated pursuant to the
standards attached hereto or subsequently established by the Executive
Committee.

                (E)    Employee shall be granted an option to purchase 10,000
shares of the Company’s common stock that shall vest if, and only if, as of
October 1, 2000, the initial EarthShell paperboard products have been
commercially produced at raw material costs and equipment rates that meet target
economics pursuant to the standards attached hereto or subsequently established
by the Executive Committee.

        (c)    Additional Compensation. During the term of this Agreement,
Employee shall be entitled to receive such bonuses and incentive compensation
(totaling not more than 100% of his base salary) and stock options as the Board
of Directors (or the appropriate committees thereof) shall decide in its sole
and absolute discretion.

    3.    Employee Benefits. The Company shall provide to Employee each of the
following benefits:

        (a)    Business Expenses. The Company shall pay or reimburse Employee
for all reasonable out-of-pocket expenses incurred by Employee in the course of
providing his services hereunder and which are consistent with the Company's
expense reimbursement guidelines or policies. Such reimbursement shall be made
by the Company within thirty (30) days after receipt of a statement therefor
from Employee setting forth in reasonable detail the expenses for which
reimbursement is requested, accompanied by reasonable documentation evidencing
such expenses. The Company agrees to pay up to $4,000 per year of the Employee's
dues and fees attributable to his participation in the Young Presidents
Organization.

        (b)    Insurance Coverage and Benefits. The Company shall provide
Employee, at the Company's expense, coverage under the major medical,
hospitalization, disability and other insurance programs maintained by the
Company for its operating officers generally, or if none is made for its
operating officers generally, its employees generally, including any benefit
plans that are provided by the Company subsequent to the date of this Agreement.
In addition, Employee shall receive all other Company-provided benefits,
including sick pay benefits and vacation time, that are, from time to time, made
available by the Company to its operating officers generally or, if not made to
its operating officers generally, its employees generally. Employee agrees that
the Company retains the right to establish compensation, benefits and working
conditions for all of its officers or employees and to change, modify or delete
any aspects of its current or future compensation, benefits and working
conditions in its sole discretion. Employee shall initially be entitled to three
weeks of paid vacation per year.

    4.    Termination.

        (a)    Employee's employment hereunder may be terminated upon thirty
(30) days written notice by Employee or the Company, provided that if the
Company terminates Employee's employment for other than cause (as defined
below), Employee shall be entitled to receive a lump sum severance payment equal
to 100% of his then annual base salary (less the portion of the base salary
which is paid for services rendered following the notice of termination). The
severance payment shall constitute Employee's exclusive and sole remedy for the
Company's termination of this Agreement (although Employee shall also be
entitled to receive any unpaid base salary to which he is entitled under Section
2(a) and which has accrued through the effective date of termination, as well as
reimbursement for all previously unreimbursed expenses under Section 3(a)).
Payment of such severance payment shall be conditioned on Employee's execution
and delivery of a release and termination agreement containing terms and
conditions which are standard and customary for an agreement of that type.

        (b)    Notwithstanding the foregoing, Employee shall not be entitled to
any severance payment if Employee terminates this Agreement for any reason
(other than by reason of the Company's uncured default of its material
obligations hereunder), or should the Company terminate this Agreement for cause
(in which event this Agreement can be terminated effective upon the delivery of
written notice to Employee).

        (c)    Cause means the occurrence of any of the following events: (i)
failure (including by reason of death or medical disability for a consecutive
period of sixty (60) days or more) by the Employee to substantially perform his
duties with the Company, including the timely and professional discharge of his
duties and responsibilities under Section 1; provided, however, to the extent
the event justifying termination is capable of being cured by the Employee and
does not represent repetitive conduct, Employee shall be given notice of the
problem and a reasonable time period to cure the problem (which time period
shall not exceed ten (10) days); and provided, further, that if Employee does
cure the problem to the Company's reasonable satisfaction within the designated
time period, this Agreement shall continue and shall not be terminated; (ii) any
act by the Employee of fraud, misappropriation, dishonesty, embezzlement or
similar conduct against the Company; or (iii) indictment or conviction of the
Employee for a felony or any other crime involving moral turpitude.

    5.    Confidential and Proprietary Information; Inventions.

        (a)    Employee acknowledges that he has executed and delivered to the
Company its standard non-disclosure agreement with respect to the Company's
confidential and proprietary information (the "Confidentiality Agreement"). Such
agreement shall continue to be effective through the date specified therein.

        (b)    In addition to the duties and obligations of Employee under the
Confidentiality Agreement, Employee covenants and agrees that all inventions,
trade secrets, products, processes, material applications, designs, formulations
and ideas of a proprietary nature created or developed as a result of the
services rendered by Employee pursuant to this Agreement, whether or not subject
to patent, trademark or copyright protection, which are made, developed,
created, conceived or reduced to practice by Employee, individually or jointly
with the Company or the Company affiliates, during the term of this Agreement,
or at any time thereafter if based upon or related to Confidential Information
belonging to the Company or the Company affiliates (collectively, the
"Inventions"), shall be immediately reported to the Company and shall be the
exclusive property of the Company. Employee shall perform, at the Company's
request and expense, any and all acts and render any technical assistance which
the Company shall reasonably request that are necessary to vest the Company with
all right, title and interest in and to any such Inventions, including the
filing, procurement and maintenance of any patent, trademark or copyright
applications. When appropriate or necessary, Employee shall also perform
whatever services or assistance that may be reasonably requested by the Company
to defend its position pertaining to any actions against infringement of any
patent, trademark or copyright issued in connection with the Inventions or to
protect and enforce the same. Nothing in this Agreement shall be construed as an
obligation upon the Company or any Company affiliate to develop or market any
Inventions created by Employee pursuant to this Agreement. Employee agrees that
all Inventions made, developed, created, conceived or reduced to practice by
Employee during the course of rendering Services pursuant to this Agreement,
whether or not such Invention is developed on or off the premises of the
Company, shall belong exclusively to the Company and shall be deemed to be works
made for hire.

    6.    General Provisions.

        (a)    Notices. Any notice to be given pursuant to this Agreement shall
be in writing and, in the absence of receipted hand delivery, shall be deemed
duly given when mailed, if the same shall be sent by certified or registered
mail, return receipt requested, or by a nationally recognized overnight courier,
and the mailing date shall be deemed the date from which all time periods
pertaining to a date of notice shall run. Notices shall be addressed to the
parties at the following addresses:


        If to the Company, to:             EarthShell Corporation
                                           800 Miramonte Drive
                                           Santa Barbara, California 93109
                                           Attention:  Simon K. Hodson

        If to Employee, to:                Richard DiPasquale
                                           2874 Redondo Avenue
                                           Camarillo, California 93012


        (b)    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Company and any successors whether by merger,
consolidation, transfer of substantially all assets or similar transaction, and
it shall be binding upon and shall inure to the benefit of Employee and his
heirs and legal representatives. This Agreement is personal to Employee and
shall not be assignable by Employee.

        (c)    Waiver of Breach. No waiver of any breach of any of the
provisions of this Agreement shall be deemed a waiver of any preceding or
succeeding breach of the same or any other provisions hereof. No such waiver
shall be effective unless in writing and then only to the extent expressly set
forth in writing. All remedies available to either party for breach of this
Agreement are cumulative and may be exercised concurrently or separately, and
the exercise of any one remedy shall not be deemed an election of such remedy to
the exclusion of other remedies.

        (d)    Entire Agreement/Amendment. This Agreement, the Confidentiality
Agreement and any exhibits attached hereto or thereto constitute the entire
agreement between the parties hereto with respect to the subject matter hereof,
and shall supersede all previous oral and written and all contemporaneous oral
negotiations, commitments, agreements and understandings relating hereto. Any
amendment to this Agreement shall be effective only if it is in writing and
signed by the parties to this Agreement. This Agreement supercedes the
Consulting Agreement in its entirety (although the terms and provisions of the
Consulting Agreement shall survive and continue to govern the parties'
consulting arrangement during any fiscal period ending on or prior to April 15,
2000). Except as set forth in the immediately preceding sentence, the Consulting
Agreement is hereby terminated as of April 15, 2000.

        (e)    Applicable Law. The validity of this Agreement and the
interpretation and performance of all of its terms shall be construed and
enforced in accordance with the laws of the State of California without
reference to choice or conflict of law principles.

        (f)    Severability. Any provision of this Agreement that is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this paragraph, be ineffective to the extent of such
invalidity, illegality or unenforceability, without affecting in any way the
remaining provisions hereof in such jurisdiction or rendering that or any other
provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction. If any covenant should be deemed invalid, illegal or unenforceable
because its scope is considered excessive, such covenant shall be modified so
that the scope of the covenant is reduced only to the minimum extent necessary
to render the modified covenant valid, legal and enforceable.

        (g)    Arbitration. Employee agrees that any disputes arising out of his
employment, including any claims against officers, directors, shareholders,
employees or agents of the Company, and including but not limited to any claims
for alleged wrongful termination, alleged breach of contract, and alleged
discrimination of any type, shall be finally resolved by an arbitrator in the
City of Santa Barbara, California, at the time such dispute arises in accordance
with the American Arbitration Association's Model Employment Dispute Resolution
Rules then in effect (including any state-specific rules applicable to the place
of Employee's primary place of employment with the Company at the time such
dispute arises). Employee and the Company agree that judgment upon any award
rendered by the arbitrator may be entered in any court of competent jurisdiction
and that the decisions of the arbitrator within the scope of the submission
shall be final and binding on all parties. Employee agrees that the only
exception to this mandatory arbitration agreement shall be that the Company may
sue in court for injunctive relief and ancillary remedies for any alleged
violation of Employee's obligation to respect and protect the Company's
confidential information and Inventions as provided in the Confidentiality
Agreement and this Agreement.

        (h)    Further Assurances. The parties agree to execute and deliver to
each other, upon request, any and all additional documents, instruments and
advice necessary to be filed, recorded or delivered in order to carry out the
purposes of this Agreement.

        (i)    Injunctive Relief. It is hereby understood and agreed that
damages shall be an inadequate remedy in the event of a breach by Employee of
the provisions of Section 5 of this Agreement and that any such breach by
Employee will cause the Company irreparable injury and damage. Accordingly,
Employee agrees that the Company shall be entitled, without waiving any
additional rights or remedies otherwise available to the Company at law or in
equity or by statute, to injunctive relief, specific performance or other
equitable remedies in the event of a breach or threatened breach by Employee of
such provisions.

        (j)    Modifications. No modifications to this Agreement shall be
effective unless in writing and signed by both parties.

        (k)    Mutually Drafted. This Agreement shall be deemed to have been
mutually drafted and shall be construed fairly and in accordance with its terms.
No party shall be entitled to any presumption or construction in such party's
favor as a result of any party assuming the burden of memorializing the parties'
agreement hereunder.

        (l)    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Faxed signatures to this
Agreement shall be binding for all purposes.

        (m)    Expenses. Each party shall bear its own legal and other
professional expenses, as well as any finder's or similar fees, in connection
with the preparation, negotiation and execution of this Agreement.

    IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.


                               EARTHSHELL CORPORATION,

                               a Delaware corporation

                               By:  /s/ Simon K. Hodson
                                    ------------------------------

                               Title:  CEO
                                       ---------------------------



                               RICHARD DIPASQUALE


                               /s/ Richard M. Dipasquale
                               ------------------------------------

